Citation Nr: 9901789	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for visual problems as 
secondary to service-connected arthritis of the cervical 
spine.

2.  Entitlement to service connection for dizzy spells and a 
fractured spine as secondary to service-connected arthritis 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1944 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A September 1997 rating decision granted the veteran basic 
eligibility to Dependents' Education Assistance and also 
increased the rating on the veteran's service connected 
cervical spine arthritis from 30 percent to 40 percent.  The 
decision also denied increased ratings for the veteran's 
service-connected residuals of a gunshot wound of the right 
elbow and a right wrist disability.  None of these issues are 
in appellate status, as no notice of disagreement has been 
received to initiate an appeal from the ROs decision.

An April 1998 statement of the case reflects that the veteran 
was denied an earlier effective date for entitlement to 
individual employability.  The veteran had been granted 
entitlement to individual unemployability in a September 1997 
rating decision.  The record reveals that the veteran did not 
appeal the decision denying an earlier effective date for 
individual unemployability, and the issue is therefore not in 
appellate status.

An April 1998 rating decision granted the veteran 's request 
for compensation for bilateral kidney stones under the 
provisions of 38 U.S.C.A. § 1151 and assigned an evaluation 
of 10 percent.  This action constituted a full grant of the 
benefit sought as to that issue, and as the record does not 
show that an appeal was initiated and completed from the 
April 1998 rating decision, the issue of entitlement to an 
increased rating for the veteran's bilateral kidney stones is 
therefore not in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. 
App. 433 (1997).

The April 1998 rating decision also determined that a 
September 1994 RO decision denying a total compensation 
rating based on individual unemployability was not clearly 
and unmistakably erroneous.  The decision also denied 
entitlement to compensation for bilateral kidney cysts and 
kidney cancer under the provisions of 38 U.S.C.A. § 1151.  
These issues are not in appellate status, as no notice of 
disagreement has been received to initiate an appeal from the 
ROs decision.

A July 1998 rating decision denied the veteran's request for 
entitlement to an increased rate of special monthly 
compensation under 38 U.S.C.A. § 1114 based on myasthenia 
gravis and myocardial infarction.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the ROs decision.

A September 1998 rating decision denied the veteran's request 
for entitlement to a higher level of special monthly 
compensation under 38 U.S.C. § 1114 based on ulnar nerve 
periphery neuropathy, residual right elbow gunshot wound, and 
right wrist limitation of motion.  The decision also denied 
entitlement to specially adapted housing or a special home 
adaptation grant under the provisions of 38 U.S.C.A. § 2101 
(West 1998).  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the ROs decision.

The issue of entitlement to service connection for dizzy 
spells and a fractured spine as secondary to service-
connected arthritis of the cervical spine will be addressed 
in the REMAND portion of this decision.


FINDING OF FACT

The veteran's visual problems were not caused or aggravated 
by his service- connected arthritis of the cervical spine.






CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
visual problems as secondary to a service-connected 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his visual problems are 
etiologically related to his service-connected cervical spine 
arthritis.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

However, on appellate review of a claim for service 
connection, the Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  
The Board observes that the veteran was granted service 
connection for cervical spine arthritis (degenerative changes 
C5-7) in an October 1981 rating decision.

Service medical records show no eye-related disability.  VA 
Medical records include diagnoses reflecting visual problems 
and disability of the eyes, thus satisfying the requirement 
that there be competent medical evidence of a current 
disability.  See Caluza.  For example, a September 1993 VA 
visual examination reported that the veteran suffered from 
several eye-related disabilities, including early cataracts, 
ocular motility, mild exophoria, and diplopia.

A review of the record reveals that there is no medical 
evidence linking the veterans visual problems to his 
service-connected cervical spine arthritis.  As for the 
veterans contentions that his visual problems are related to 
his cervical spine arthritis, the etiology or pathology of a 
disability or disease involves a medical question that the 
veteran is not qualified to answer.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veterans visual problems to his 
cervical spine arthritis, and, under such circumstances, the 
claim is not well grounded.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

Service connection for visual problems as secondary to 
service-connected arthritis of the cervical spine arthritis 
is denied.


REMAND

The veteran contends that his dizzy spells and a fractured 
spine are etiologically related to his service-connected 
cervical spine arthritis.  The Board finds that the veterans 
claim for service connection for dizzy spells as secondary to 
the service-connected cervical spine arthritis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  (The issue of 
secondary service connection for a spinal fracture must be 
deferred as the veteran is claiming the injury was caused by 
his vertigo.)  That is, the Board finds that the veteran has 
submitted a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  The Board is therefore required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service medical records show no complaints, treatment, or 
diagnosis for dizzy spells or a fractured spine.

The veteran underwent a VA examination in September 1993.  He 
stated that three years prior he began to experience an 
increasing frequency of loss of consciousness.  It was noted 
that the veteran recently fell "during an episode of loss of 
consciousness and experienced an L4 compression fracture."  
The diagnoses included a history of loss of consciousness.  
The examiner made the following comments:

His loss of consciousness may be 
explained by vertebrobasilar 
insufficiency secondary to degenerative 
diseases in the cervical spine.  A 
definitive diagnosis however, has not 
been reached and is being pursued by the 
neurology service with a future 
ultrasound of the vertebral arteries 
planned.

A November 1993 VA record indicates that a vertebral 
ultrasound was conducted.  The November 1993 record reflects 
that the veteran's arteries were normal.  An August 1994 to 
September 1994 VA discharge summary indicates that the 
veteran was admitted for evaluation of "episodes of passing 
out."  Despite extensive evaluation, no cause for the 
veteran's condition was found.  The discharge diagnosis was 
syncopal attacks.  There was no indication in the discharge 
summary of an etiological relationship between the veteran's 
dizzy spells and fractured spine and his service-connected 
cervical spine arthritis.

Nevertheless, the Board notes that a VA record dated in 
February 1996 appears to reflect an impression of vertigo 
associated with vertebrobasilar insufficiency secondary to 
degenerative joint disease.  The record appears to have been 
associated with the claims file at a date earlier than 
February 1996; the Board is unable to determine if the record 
is dated properly.  The Board finds that attempts should be 
made to secure any other records that might be associated 
with a VA hospital admission in or proximate to February 
1996.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Board also finds that the veteran should be afforded a VA 
examination in an effort to determine the etiology of his 
recurrent episodes of vertigo.  Allen v. Brown, 7 Vet. App. 
439 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 



Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to associate 
with the claims file any additional 
treatment records relating to evaluation 
or treatment for vertigo or dizziness 
that may be available, to include medical 
records relating to a VA hospitalization 
in or proximate to February 1996.  The RO 
should then secure copies of all 
identified records not already on file 
and associate them with the claims 
folder.  38 C.F.R. § 3.159.

2.  The veteran should then be afforded a 
neurological examination to identify and 
evaluate the extent and etiology of his 
dizzy spells or vertigo.  The examination 
should include all appropriate diagnostic 
testing, including, if deemed necessary 
by the neurologist, a vertebral 
ultrasound or arteriogram.  The claims 
file must be made available to the 
examiner for review.  In this regard, the 
examiner is requested to especially note 
the November 1993 VA record indicating a 
negative finding for the vertebral 
ultrasound, and the February 1996 record 
reflecting what appears to be an 
impression of vertigo associated with 
vertebrobasilar insufficiency secondary 
to degenerative joint disease.  The 
examiner should indicate whether it is at 
least as likely or not that the veteran's 
cervical spine disability causes or 
aggravates the veteran's recurrent 
episodes of vertigo or dizzy spells.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  Thereafter, the RO should 
readjudicate the issue of secondary 
service connection for vertigo or 
dizziness and if, and only if, such 
secondary service connection is granted, 
the veteran should be afforded an 
orthopedic evaluation, that includes an 
X-ray examination of the lumbar spine, 
for the purpose of determining whether he 
has residuals of a fracture of the lumbar 
spine.

If any benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain clarifying medical 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  

The appellant is free to submit any additional evidence or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he receives further notice.  



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
